OPINION OF THE COURT
O’Brien, J.
The issue presented by this appeal is whether a petition based on hearsay allegations is constitutionally permissible in a proceeding under Family Court Act article 7 to adjudge a person in need of supervision (hereinafter PINS), even though a juvenile delinquency petition under Family Court Act article 3 must be based on nonhearsay allegations. We disagree with the determination of the Family Court that a petition based on nonhearsay allegations is required in a PINS proceeding and, accordingly, reverse.
I.
This PINS proceeding was commenced by the principal of the respondent’s junior high school. The petition alleged that the respondent, then 13 years old, was incorrigible and beyond the control of his parent or other lawful authority. Regarding the specific acts of misconduct, the petition alleged on information and belief that, on various dates between November 1989 and April 1990 the respondent was involved in physical confrontations with other students, refused to submit to school detention, and harassed other students. In addition, in June 1990 the respondent walked out of a PINS assessment conference. The allegations made upon information and belief were *83based on school records. Those records were not made part of the petition.
The respondent orally moved to dismiss the petition on the ground that it was based on hearsay allegations and therefore was legally insufficient. The statute requires that the petition in a PINS proceeding specify "the acts on which the allegations are based and the time and place they allegedly occurred” but there is no requirement that the allegations be in nonhearsay form (Family Ct Act § 732 [a]).1 In contrast, under Family Court Act article 3, a juvenile delinquency (hereinafter JD) petition is considered insufficient on its face unless the nonhearsay allegations in the petition and any supporting depositions "establish, if true, every element of each crime charged and the respondent’s commission thereof’ (Family Ct Act § 311.2 [3]).2
The respondent argued that Family Court Act § 732 was unconstitutional because it afforded less procedural protection to a PINS respondent than that which was available to a JD respondent. The Family Court declined to find Family Court Act § 732 unconstitutional but nevertheless determined that the nonhearsay requirement in Family Court Act § 311.2 (3) should be incorporated into Family Court Act § 732 on due process and equal protection grounds. Moreover, relying on *84Matter of David T. (75 NY2d 927), which held that the failure to comply with Family Court Act § 311.2 (3) was a nonwaivable jurisdictional defect, the Family Court held that the petition could not be amended and must be dismissed (see, Matter of Keith H., 150 Misc 2d 470).
II.
Recent Court of Appeals decisions which have addressed the sufficiency of a JD petition under Family Court Act article 3 are not dispositive of the issue on appeal (see, e.g., Matter of Jahron S., 79 NY2d 632; Matter of Detrece H., 78 NY2d 107; Matter of David T., 75 NY2d 927, supra). Those decisions relied on the express statutory nonhearsay requirement in Family Court Act § 311.2 (3) and the analogous provisions governing a criminal information (see, CPL 100.40 [1] [c]). The Court of Appeals applied case law governing the sufficiency of criminal informations to JD petitions (see also, Matter of Edward B., 80 NY2d 458). Here, the issue is whether there is a constitutional mandate that a nonhearsay requirement be imposed in PINS proceedings in the absence of an express statutory provision.
III.
Federal and State constitutional guarantees of due process apply to PINS proceedings (see generally, McKeiver v Pennsylvania, 403 US 528; In re Gault, 387 US 1; Matter of Cecilia R., 36 NY2d 317; Family Ct Act § 711), and among the fundamental due process requirements applicable to such proceedings is fair notice of the charges (see, In re Gault, supra).
Generally, a determination as to whether a particular procedure comports with due process requires a balancing of the private and governmental interests involved. Other factors to be considered are the extent to which the procedure used contributes to the risk of an erroneous deprivation of a private interest and the probable value of additional substantive procedural safeguards (see, Mathews v Eldridge, 424 US 319, 334-335). Applying these factors, and bearing in mind that the due process standard in juvenile proceedings is fundamental fairness (see, McKeiver v Pennsylvania, supra), we conclude that due process does not dictate that the allegations in a PINS petition be in nonhearsay form.
The petition in a Family Court proceeding is the "sole instrument for * * * commencement, prosecution, and adjudi*85cation” (Matter of Detrece H., supra, at 110). A PINS respondent therefore has an interest in a procedure which ensures him not only adequate notice of the charges but which also protects him from being subjected to a court proceeding on less than reliable allegations. A nonhearsay requirement, however, is not needed to ensure reliability and adequate notice in a PINS petition. Under the statute, before a PINS petition may be filed, the Probation Department must schedule an assessment conference with the prospective petitioner and the respondent concerning alternatives to a petition. Only if this adjustment procedure fails may a petition be filed (see, Family Ct Act § 735). Therefore, even before the petition is filed, the respondent has been advised of the source of the allegations against him and the particular conduct at issue. In view of the mandatory nature of the assessment conference procedure, we find that requiring nonhearsay allegations in the petition would not appreciably add to the reliability of the charges or to the respondent’s knowledge of the conduct which is the subject of the petition.
While the imposition of a nonhearsay requirement would have no significant impact on the respondent’s right to adequate notice of the charges, it might interfere with the State’s goal of providing an informal procedure whereby youths at risk of committing more serious acts receive appropriate rehabilitation and treatment. Unlike a JD petition, which may be based on one isolated act, a PINS petition must be based on a course of conduct (see, Matter of Raymond O., 31 NY2d 730; Matter of David W., 28 NY2d 589). A parent or school principal may have reliable knowledge, albeit hearsay, of the respondent’s conduct over a period of time which warrants court intervention before the respondent harms himself, or someone else, or graduates to criminal activity. To require the petitioner to provide sworn statements from others to support the various acts of misconduct specified in the petition would be unduly burdensome and could act as a barrier preventing parents or others unversed in the court system from seeking assistance.
IV.
We also find unpersuasive the respondent’s argument that his right to equal protection of the laws was violated because the respondent in a JD proceeding must be prosecuted based upon a nonhearsay petition. The Legislature is not precluded *86from treating different classes of juveniles differently (see, e.g., Matter of Quinton A., 49 NY2d 328 [juveniles who perpetrate crimes of violence on older persons may properly be classified for treatment purposes in a different category from other juvenile offenders]). As a general rule, legislation is presumed to be valid and will be sustained if the classification drawn by the statute is rationally related to a legitimate State interest. Moreover, the Equal Protection Clause affords wider latitude when social or economic legislation is at issue (see, Cleburne v Cleburne Living Ctr., 473 US 432, 440; see also, Matter of Quinton A., supra). Only where the classification is by suspect category, such as race, status as an alien, or national origin, or where it "impinges upon some fundamental constitutional right such as liberty” is the classification subject to strict scrutiny (Matter of Quinton A., supra, at 337; see also, Cleburne v Cleburne Living Ctr., supra).
The strict scrutiny standard of review is not applicable here. No suspect category is involved in the distinction between respondents in PINS and JD proceedings and, contrary to the Family Court’s decision, we find that the distinction between hearsay and nonhearsay petitions has no effect on a respondent’s liberty interest. The discretionary decision to detain a PINS respondent prior to the fact-finding hearing may not be predicated on the hearsay allegations of the petition. Pursuant to Family Court Act § 739 (a) (i), (ii), a respondent may be detained only if the court makes a separate determination that there is a "substantial probability that he will not appear in court on the return date” or "there is a serious risk that he may before the return date do an act which if committed by an adult would constitute a crime” (see also, People ex rel. Wayburn v Schupf, 39 NY2d 682 [pretrial detention of a youth pursuant to this section does not violate due process or equal protection]).3 Detention pursuant to this section may not extend beyond three days unless special circumstances exist or unless there is a determination that probable cause exists that the respondent is a person in need of supervision. The probable cause determination must be based on the evidentiary standards applicable to a hearing on a felony complaint, i.e., only nonhearsay evidence is admissible (see, CPL 180.60 [8]). *87Although the ultimate disposition in a PINS proceeding may involve a deprivation of liberty after a fact-finding hearing, the disposition is not affected by the hearsay nature of the petition. Of course, only competent evidence is admissible at the fact-finding hearing (see, Family Ct Act § 744).
Having concluded that the rational basis standard of review is appropriate, the test to be applied is whether the classification "rests on grounds wholly irrelevant to the achievement of the State’s objective” (McGowan v Maryland, 366 US 420, 425; People v Whidden, 51 NY2d 457, 460). The basis for a PINS adjudication is somewhat imprecise, requiring, for example, findings such as that the respondent is "incorrigible” or "habitually disobedient” (see, Matter of Patricia A., 31 NY2d 83). On the other hand, since a JD adjudication requires a finding that the respondent committed an act which, if committed by an adult, would have constituted a crime, the elements to be proved are precise and defined by the penal statutes. A PINS adjudication requires a finding that the respondent needs supervision or treatment (Family Ct Act § 732), while a JD adjudication requires a finding that the respondent needs supervision, treatment or confinement (Family Ct Act § 311.1), and secure detention is a dispositional alternative only in a JD proceeding. In view of the different nature of these proceedings, we find that the hearsay form of a PINS petition is consistent with the objective of providing a more informal procedure for those respondents whose conduct does not rise to the level of criminal conduct at issue in a JD proceeding.
We note that when the Family Court Act was amended in 1982 to create a separate article 3 for JD proceedings, the Legislature deliberately left the PINS procedures unchanged (see, Mem of Assembly Member Halperin in Support, Bill Jacket, L 1982, ch 920; Besharov, Introductory Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act art 7, at 6). The Legislature could reasonably have concluded that the informal nature of PINS proceedings should not be abandoned where the misconduct does not amount to criminal activity and the emphasis is on supervision and treatment rather than confinement. Whether to continue the informality of PINS proceedings or to incorporate more of the protections available in criminal proceedings is a policy choice for the Legislature. The Legislature has not changed the requirements for a PINS petition in the decade since Family Court Act article 3 was enacted. Incorporation of the nonhear*88say requirement in Family Court Act § 311.2 (3) in PINS proceedings is not constitutionally required. For this Court to impose such a requirement would amount to impermissible judicial rewriting of the statute (see, e.g., Matter of Randy K., 77 NY2d 398).
Accordingly, the order appealed from is reversed, on the law, without costs or disbursements, the respondent’s motion to dismiss the petition is denied, the petition is reinstated, and the matter is remitted to the Family Court, Dutchess County, for further proceedings.

. Family Court Act § 732 provides:
"Originating proceeding to adjudicate need for supervision.
"A proceeding to adjudicate a person to be in need of supervision is originated by the filing of a petition, alleging:
"(a) the respondent is an habitual truant or is incorrigible, ungovernable, or habitually disobedient and beyond the lawful control of his parents, guardian or lawful custodian, and specifying the acts on which the allegations are based and the time and place they allegedly occurred;
"(b) the respondent, if male, was under sixteen years of age and, if female, was under eighteen years of age at the time of the specified acts; and "(c) the respondent requires supervision or treatment”.


. Family Court Act § 311.2 provides:
"Sufficiency of petition.
"A petition, or a count thereof, is sufficient on its face when:
"1. it substantially conforms to the requirements prescribed in section 311.1; and
"2. the allegations of the factual part of the petition, together with those of any supporting depositions which may accompany it, provide reasonable cause to believe that the respondent committed the crime or crimes charged; and
"3. non-hearsay allegations of the factual part of the petition or of any supporting depositions establish, if true, every element of each crime charged and the respondent’s commission thereof’.


. In People ex rel. Wayburn v Schupf (39 NY2d 682, supra) the Court applied a strict scrutiny standard of review to the issue of whether the diiferentiation in treatment between youths under Family Court Act § 739 and adults with respect to pretrial detention was an impermissible denial of equal protection of the laws.